PER CURIAM.
Appellants were convicted of conspiracy to violate the provisions of the National Prohibition Aet (27 USCA). The principal witness for the government was one Wilczewski, an accomplice; and the exceptions chiefly relied on relate to the sufficiency of his evidence to sustain a conviction and the charge of the court with regard thereto. The principles of law involved are well settled. Caminetti v. U. S., 242 U. S. 470, 37 S. Ct. 192, 61 L. Ed. 442, L. R. A. 1917F, 502, Ann. Cas. 1917B, 1163; Holmgren v. U. S., 217 U. S. 509, 30 S. Ct. 588, 54 L. Ed. 861, 19 Ann. Cas. 778; Hoback v. U. S. (C. C. A. 4th) 296 F. 5; Rosen v. U. S. (C. C. A. 2d) 271 F. 651; Rachmil v. U. S. (C. C. A. 2d) 288 F. 782; Albert v. U. S. (C. C. A. 6th) 281 F. 511; O’Brien v. U. S. (C. C. A. 7th) 25 F.(2d) 90. They were correctly and fairly applied by the learned District Judge; and there is no occasion for further discussing them.
Much of the record is taken up with testimony as to force exerted upon the defendants to extort confessions from them. The court, however, excluded these confessions, and they cannot have prejudiced defendants on the trial. The methods used in obtaining the confessions were highly reprehensible; but they were not employed by government officers or other public officials, and, as stated, the confessions were not admitted in evidence on the trial.
After careful consideration, we are satisfied that there was no error in the trial below, and that the judgment appealed from should be affirmed.
Affirmed.